Citation Nr: 0709770	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-25 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for gout, including as due 
to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.

Pursuant the veteran's request, a hearing before a member of 
the Board was scheduled for May 2006, but the veteran failed 
to appear for the hearing.  Since the veteran failed to 
report for the hearing or provide an explanation for his 
absence, or timely requested that the hearing be rescheduled, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In the Informal Hearing Presentation, dated in August 2006, 
the veteran's representative raised claims for increase for 
service-connected tinnitus and hearing loss, which are 
referred to the RO for appropriate action.


FINDING OF FACT

Gout is not shown to have had onset in service; gout was not 
manifested to a compensable degree within one year after 
separation from service; gout is not the result of in-service 
exposure to Agent Orange; and gout is otherwise unrelated to 
an injury, disease, or event of service origin.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active military 
service, and service connection for gout as a chronic disease 
or as due to exposure to Agent Orange may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and March 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included degree of disability assignable 
and the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice of the degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claim of 
service connection is denied, no disability rating will be 
assigned and the procedural error has not prejudiced the 
veteran's claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
symptoms of gout during service, a VA medical examination or 
VA opinion is not required.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran was awarded the Vietnam 
Campaign Medal and a Vietnam Service Medal. 

The service medical records to include the report of 
separation examination contain no complaint, finding, or 
history of gout.  The records do show that in July 1968 the 
veteran suffered a bruise on his left arm.  And on separation 
examination, the veteran complained of occasional knee pain.  
The examiner noted that the pain was not permanent and the 
evaluation of the musculoskeletal system was normal. 

After service, private medical records show that the first 
documented episode of gout, affecting the right hand, was in 
January 1991.  Probable gout in the right foot was noted in 
December 1992 and questionable gout in the right knee was 
noted in April 1994. 

VA records from 1999 to 2003 document gout with a history of 
onset in 1991.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including gout, a form of arthritis, if gout is manifested to 
a compensable degree within the year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
Analysis 

On the basis of the service medical records, gout was not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  After service, gout was first 
documented in 1991, more than 20 years after service and well 
beyond the one-year presumptive period for the manifestation 
of gout as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  
A presumption of service connection is afforded only those 
diseases listed in the statute and regulation as having been 
found by the Secretary to have a positive association with 
exposure to certain herbicide agents, including Agent Orange.  
Gout is not on the list of diseases in the statute and 
regulation, which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between gout and exposure to herbicides to 
include Agent Orange, and presumptive service connection for 
gout under 38 U.S.C.A. § 1116 is not established. 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d). 

As for proof of direct causation or of service connection 
based on the initial documentation of gout after service 
under 38 C.F.R. § 3.303(d), where as here, the determinative 
issue involves a question of medical causation, that is, 
medical evidence of an association or link between gout and 
an established injury or event to include exposure to Agent 
Orange, competent medical evidence is required to 
substantiate the claim.  




On the question of medical causation, the veteran has not 
submitted any medical evidence of proof of direct causation 
or of a link between gout and an established injury or event 
to include exposure to Agent Orange of service origin, and in 
the absence of evidence of symptoms of gout during service, a 
VA medical examination or VA opinion is not required under 
the duty to assist. 

As for the veteran's statements that gout is related to 
exposure to Agent Orange or to an elbow injury during 
service, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required to support the claim.  The veteran as a 
lay person is not competent to offer a medical diagnosis or 
medical opinion and consequently the statements of causation 
do not constitute favorable medical evidence in support of 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for gout, initially diagnosed 20 years after 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for gout is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


